


109 HR 5850 IH: Pool and Spa Safety Act
U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5850
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Ms. Wasserman Schultz
			 (for herself, Mr. Wolf,
			 Mr. Moore of Kansas,
			 Mr. Wexler,
			 Mrs. McCarthy,
			 Mr. Engel,
			 Mr. Owens,
			 Mr. Hastings of Florida,
			 Mr. King of New York,
			 Mr. Alexander,
			 Mr. Olver, and
			 Mr. Kline) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To increase the safety of swimming pools and spas by
		  establishing a swimming pool safety grant program administered by the Consumer
		  Product Safety Commission to encourage States to improve their pool and spa
		  safety laws, to educate the public about pool and spa safety, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Pool and Spa Safety Act.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Recommended swimming pool safety standards.
					Sec. 4. State swimming pool safety grant program.
					Sec. 5. National education program.
					Sec. 6. Definitions.
					Sec. 7. CPSC reports.
				
			2.FindingsThe Congress finds that—
			(1)drowning is the
			 leading cause of death in children under 4 and the second leading cause of
			 death in children 14 and under in the United States;
			(2)many children drown due to pool and spa
			 drowning and entrapment, such as Virginia Graeme Baker, who at age 7 drowned by
			 entrapment in a residential spa, and Preston de Ibern, who at age 5 nearly
			 drowned and was left permanently brain damaged, finally succumbing to his
			 catastrophic health care issues when he was 12 years old;
			(3)in 2003, 782
			 children ages 14 and under died as a result of unintentional drowning;
			(4)from 1985 to 2004, at least 33 children
			 ages 14 and under died as a result of pool and spa entrapment;
			(5)adult supervision
			 at all aquatic venues is a critical safety factor in preventing children from
			 drowning; and
			(6)research studies
			 show that the installation and proper use of barriers or fencing, as well as
			 additional layers of protection, could substantially reduce the number of
			 childhood residential swimming pool drownings and near drownings.
			3.Recommended
			 swimming pool safety standards
			(a)In
			 General
				(1)Safety
			 StandardsWithin 90 days after the date of enactment of this Act,
			 the Commission shall issue an advance notice of proposed rulemaking to
			 establish recommended minimum State law standards for swimming pools and spas
			 with respect to—
					(A)enclosure of the
			 pool or spa by barriers to entry that will effectively prevent small children
			 from gaining unsupervised access to the pool or spa; and
					(B)devices and
			 systems designed to prevent entrapment of children by pool or spa
			 drains.
					(2)DeadlineThe
			 Commission shall issue the recommended minimum standards as a final rule within
			 18 months after it issues the advance notice of proposed rulemaking.
				(3)Status of
			 Standards
					(A)In
			 generalThe standards promulgated by the Commission under this
			 section—
						(i)shall
			 be advisory in nature;
						(ii)shall not prevent
			 the Commission from subsequently promulgating standards regulating pool and spa
			 safety or from relying on an applicable national performance standard;
						(iii)shall not be
			 promulgated as a consumer product safety rule; and
						(iv)shall be used by
			 the Commission solely for the purpose of determining the eligibility of a State
			 for a grant under section 4 of this Act.
						(B)EnforcementThe
			 Commission may not enforce any standard promulgated under this section except
			 for the purpose of determining the eligibility of a State for a grant under
			 section 4 of this Act.
					(4)GuidelinesIn
			 promulgating standards under this Act, the Commission shall give strong
			 consideration to published Commission guidelines and, where applicable,
			 existing national performance standards.
				(b)Minimum
			 Standards for Pools and SpasIn promulgating recommended minimum
			 State law standards for swimming pools and spas under subsection (a), the
			 Commission, at a minimum, shall require that—
				(1)any outdoor
			 swimming pool or spa is enclosed by an appropriate fence or other
			 barrier;
				(2)any swimming pool
			 or spa with a main drain is equipped, at a minimum, with a drain cover that
			 meets the requirements of subsection (d)(2)(A); and
				(3)new pools with a
			 main drain are equipped with at least 2 drains, or a single, unblockable drain,
			 and drain covers that meet the requirements of subsection (d)(2)(A).
				(c)Basic
			 Access-related Safety Devices and EquipmentIn promulgating the
			 swimming pool and spa standard, the Commission shall require the
			 following:
				(1)Barrier or
			 fenceA requirement that any outdoor swimming pool is to be
			 protected by a wall, fence, enclosure, or other natural or constructed barrier
			 that—
					(A)entirely encloses
			 the pool by at least a 4-foot high wall, fence, enclosure, or other barrier
			 (which may include the wall or side of a residence or other building, provided
			 such wall or side of a building does not contain a door or a window);
					(B)has no opening
			 (other than a gate as described in subparagraph (D)) through which a spherical
			 object 4 inches in diameter can pass;
					(C)has horizontal
			 components spaced not less than 36 inches apart measured vertically or placed
			 on the pool side of the wall, fence, enclosure, or barrier and does not have
			 any opening greater than 2 inches measured horizontally (including wire mesh or
			 chain link fences that have a maximum mesh size of 2 inches measured
			 horizontally);
					(D)has a gate
			 that—
						(i)is
			 self-closing and self-latching; and
						(ii)opens outward
			 from the pool;
						(E)does not contain
			 openings, handholds, or footholds accessible from the exterior side of the
			 enclosure that can be used to climb the wall, fence, screen enclosure, or
			 barrier; and
					(F)has a clearance at
			 the bottom of not more than 4 inches above the ground.
					(2)Above-ground
			 poolsA requirement that any swimming pool that is an
			 above-ground swimming pool—
					(A)has exterior sides
			 that are non-climbable and are at least 4 feet high, at a minimum; and
					(B)if it has an
			 access ladder or steps, the ladder or steps are removable without tools or able
			 to be secured with a latching device when the pool is not in use.
					(3)ExemptionIn
			 promulgating the swimming pool and spa safety standard, the Commission shall
			 provide an exemption from any such requirements for a hot tub, spa, or portable
			 spa that has a lockable cover that meets ASTM standard F1346 where such cover
			 is in place and locked when the hot tub, spa, or portable spa is not in
			 use.
				(d)Entrapment,
			 Entanglement, and Evisceration Prevention StandardsIn
			 promulgating the swimming pool and spa standard, the Commission shall require,
			 at a minimum, the following:
				(1)New
			 poolsFor new swimming pools constructed with a main drain, a
			 requirement that any such pool be equipped with—
					(A)a drain system that
			 contains at least a single, unblockable drain, or 2 suction outlets per pump,
			 placed at least 3 feet apart or located on 2 different planes or surfaces, that
			 prevent any single drain from becoming the sole inlet to the suction side of
			 the pump; or
					(B)any other swimming pool drainage system
			 that meets the standards of the American National Standards Institute (as
			 published by the American Society of Mechanical Engineers) or the American
			 Society for Testing and Materials.
					(2)All
			 poolsFor all swimming pools, regardless of when constructed, a
			 requirement that, unless the pool is constructed without a main drain, the pool
			 be equipped with—
					(A)a suction outlet
			 drain cover that meets ANSI/ASME standard A112.19.8M, is permanently marked
			 with a maximum flow rating, and is anchored with non-corrosive fasteners,
			 unless the drain is a single, unblockable drain; and
					(B)1 or more of the
			 following:
						(i)A
			 safety vacuum release system which ceases operation of the pump, reverses the
			 circulation flow, or otherwise provides a vacuum release at a suction outlet
			 when a blockage is detected, that has been tested by an independent third party
			 and found to conform to ANSI/ASME standard A112.19.17 or ASTM standard
			 F2387.
						(ii)A
			 suction-limiting vent system with a tamper-resistant atmospheric
			 opening.
						(iii)A
			 gravity drainage system that utilizes a collector tank.
						(iv)Any other system that meets the standards
			 of the American National Standards Institute (as published by the American
			 Society of Mechanical Engineers) or the American Society for Testing and
			 Materials.
						4.State swimming
			 pool safety grant program
			(a)In
			 GeneralSubject to the availability of appropriations authorized
			 by subsection (e), the Commission shall establish a grant program to provide
			 assistance to States in hiring and training State and local government
			 employees in implementing and enforcing State swimming pool safety standards
			 enacted by the State, educating the public about swimming pool and spa safety
			 related to their use by children, and administering swimming pool and spa
			 safety programs.
			(b)EligibilityTo be eligible for a grant under the
			 program, a State shall—
				(1)demonstrate to the
			 satisfaction of the Commission that it has a State statute, or that, after the
			 date of enactment of this Act, it has enacted a statute, or amended an existing
			 statute, and provides for the enforcement of, a law that—
					(A)applies to all
			 swimming pools in the State; and
					(B)meets the minimum
			 recommended swimming pool and spa safety standards promulgated by the
			 Commission under section 3; and
					(2)submit an
			 application to the Commission at such time, in such form, and containing such
			 additional information as the Commission may require.
				(c)Amount of
			 GrantThe Commission shall determine the amount of a grant
			 awarded under this Act, and shall consider the population and relative
			 enforcement needs of each qualifying State in awarding grants.
			(d)Use of Grant
			 FundsA State receiving a grant under this section shall
			 use—
				(1)at least 50
			 percent of amount made available to hire and train enforcement personnel for
			 implementation and enforcement of standards under the State swimming pool and
			 spa safety law; and
				(2)the
			 remainder—
					(A)to educate pool
			 owners and operators about the standards under the swimming pool and spa safety
			 law and to educate such owners and operators and the general public about the
			 prevention of children from drowning and entrapment in swimming pools and spas;
			 and
					(B)to educate pool
			 construction and installation companies and pool service companies about the
			 standards.
					(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Commission for each of fiscal years 2008 through 2012 $10,000,000 to carry out
			 this section.
			5.National
			 Education program
			(a)In
			 GeneralThe Commission shall establish and carry out a national
			 education program to inform the public of methods to prevent drowning and
			 entrapment in swimming pools and spas. In carrying out the program, the
			 Commission shall develop—
				(1)educational
			 materials designed for pool manufacturers, pool service companies, and pool
			 supply retail outlets;
				(2)educational
			 materials designed for pool owners and operators; and
				(3)a
			 national media campaign to promote awareness of pool and spa safety and
			 drowning prevention.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Commission for each of fiscal years 2008 through 2012 $5,000,000 to carry out
			 the education program authorized by subsection (a).
			6.DefinitionsIn this Act:
			(1)ANSI/ASME
			 standardThe term ANSI/ASME standard means a safety
			 standard accredited by the American National Standards Institute and published
			 by the American Society of Mechanical Engineers.
			(2)ASTM
			 standardThe term ASTM standard means a safety
			 standard issued by ASTM International, formerly known as the American Society
			 for Testing and Materials.
			(3)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(4)New
			 poolThe term new pool means any pool constructed
			 more than 180 days after the effective date of a State statute enacted or
			 amended after the date of enactment of this Act to establish State minimum
			 swimming pool and spa safety standards that meet the recommended standards
			 promulgated by the Commission under section 3.
			(5)Safety vacuum
			 release systemThe term safety vacuum release system
			 means a vacuum release system capable of providing vacuum release at a suction
			 outlet caused by a high vacuum occurrence due to a suction outlet flow
			 blockage.
			(6)Single,
			 unblockable drainThe term single, unblockable drain
			 means a drain of any size and shape that a human body cannot sufficiently block
			 to create a suction entrapment hazard.
			(7)Suction outlet
			 drain coverThe term suction outlet drain cover
			 means a drain cover which is designed to help prevent mechanical, body and hair
			 entrapment and evisceration.
			(8)Swimming pool;
			 spaThe term swimming pool or spa means
			 any outdoor or indoor structure intended for swimming or recreational bathing,
			 including in-ground and above-ground structures, and includes hot tubs, spas,
			 portable spas, and non-portable wading pools.
			7.CPSC
			 reports
			(a)Rulemaking
			 ProgressThe Commission shall report to the Senate Committee on
			 Commerce, Science, and Transportation and the House of Representatives
			 Committee on Energy and Commerce within 1 year after the date of enactment of
			 this Act on its progress toward issuing a final rule under section 3. The
			 Commission shall include in the report an explanation of its reason for
			 recommending certain standards or safety devices over other, alternative
			 standards or safety devices.
			(b)Efficacy of
			 Grant ProgramWithin 1 year after the close of each fiscal year
			 for which grants are made under section 4, the Commission shall submit a report
			 to the Congress evaluating the effectiveness of the grant program authorized by
			 that section.
			
